COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING EN BANC




Case number: 01-12-00487-CR

Style: Thomas v. State

Date motion filed:      May 17, 2013

Party filing motion:    Appellant, Roderick D. Thomas



A majority of the Court having voted against rehearing en banc, it is ordered that the motion for
rehearing en banc is denied.




Judge’s signature:      __/s/ Jane Bland_______________________
                        Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Higley, Bland, Massengale, Brown, and
Huddle. Justices Keyes and Sharp not participating.



Date: May 23, 2013.